Citation Nr: 0424597	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial, compensable evaluation for a post-
traumatic left knee sprain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel		


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for a post-traumatic left knee sprain and 
assigned a noncompensable evaluation.

Statements on appeal raise the issue of entitlement to 
service connection for left leg neuropathy, claimed as due to 
injury in service.  The issue has not been adjudicated by the 
RO, and is not for appellate consideration at this time.  It 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2003).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4)(2003).  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran asserts that an initial compensable evaluation is 
warranted for a post-traumatic knee sprain.  The claims 
folder indicates that the veteran was last provided a VA 
examination in October 2002.  The examiner from this 
examination reported that the range of motion in the left 
knee was 5 degrees from full extension through 135 degrees of 
flexion and that there was no instability.  However, the 
Board finds that such information, alone, is not sufficient 
to properly evaluate the veteran's service-connected left 
knee disability.  As such, the Board believes that a more 
detailed and thorough examination of the veteran's left knee 
and leg is necessary for the proper adjudication of the 
veteran's claim.

The current law provides that consideration of an increased 
rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that the examiner from the October 2002 
examination did not comment on the specific extent of 
additional functional impairment the veteran has due to pain, 
including on use.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The veteran should be afforded a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected left knee disability.  
The examiner should indicate the specific 
degrees of motion of the left leg.  He or 
she should indicate whether the veteran 
has experienced episodes of locking, 
pain, and/or effusion due to a meniscus 
dislocation.  The examiner should also 
comment on whether the veteran has 
experienced recurrent subluxation or 
lateral instability of the left knee and, 
if so, whether it was severe, moderate, 
or slight dislocation.  The examiner 
should also indicate whether the 
veteran's knee is anklyosed and if so, at 
what degrees.

Further, the orthopedic examiner should 
comment on any functional impairment due 
to pain, including on use and during 
flare-ups, and describe such in 
additional degrees of limitation of 
motion, if possible.  The pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

2.  Thereafter, the RO should 
readjudicate the veteran's post-traumatic 
left knee sprain claim.  If the benefit 
sought remains unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




